Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Note that the petition to revive and to file an RCE was granted March 22, 2021.  The amendment filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 2-4 and 6-9 are canceled, and claims 1, 5 and 10-16 are pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 2-3 now refers to a Thermal Spray deposition torch comprising “spray head and nozzles” and at line 12 also “spray head”, but the scope of “spray head” as opposed to “nozzles”, etc. is also unclear. For the purpose of examination, anything that can be considered a “spray head” or nozzles are understood to meet the requirements of the claim as to these features, but applicant should clarify what is intended, without adding new matter.  Since the claim now refers to a “spray head” in the singular and “nozzles” in the plural it is understood for the purpose of examination, that only one spray head is required and more than one nozzle is required, but applicant should clarify what is intended by the “spray head” and “nozzles”, without adding new matter.
Claim 1 now further has in step (a) that “said first movement being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece and  being carried out by linear advancement of the robot” and in step (b) there is a second movement of osciallation according to a rotation axis coaxial with a linear advance direction along which said first movement is carried out by a rotation of the spray head about said rotation axis, where the claim has the (a) and (b) movements be concurrent.  It is unclear if (1) the maintained distance of step (a) is only in regard to the overall torch in regard to the first movement, and the maintaining distance is not a measurement that is taken with regard to oscillation (note in present figure 2, distance could change depending on where from the torch 
Claim 11, lines 2-3, refers to a Thermal Spray deposition torch comprising “a spray head and nozzles” and at line 12 also “nozzles”, but the scope of “spray head” as opposed to “nozzles”, etc. is also unclear. For the purpose of examination, anything that can be considered a “spray head” or nozzles are understood to meet the requirements of the claim as to these features, but applicant should clarify what is intended, without adding new matter.  Furthermore, it is unclear if the torch head requires multiple nozzles and heads or one or more nozzles or one or more heads.   Since the claim now refers to a “spray head” in the singular and “nozzles” in the plural it is understood for the purpose of examination, that only one spray head is required and more than one nozzle is required, but applicant should clarify what is intended by the “spray head” and “nozzles”, without adding new matter.
Claim 11 now further has in step (a) that “said first movement being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece and  being carried out by linear advancement of the robot” and in step (b) there is a second movement of osciallation according to a rotation axis coaxial with a linear advance direction along which said first movement is 
Claim 14, lines 2-2, refers to a Thermal Spray deposition torch comprising “a spray head and nozzles” and at line 12 also “spray head” and “nozzles”, but the scope of “spray head” as opposed to “nozzles”, etc. is also unclear. For the purpose of examination, anything that can be considered a “spray head” or nozzles are understood to meet the requirements of the claim as to these features, but applicant should clarify what is intended, without adding new matter.  Since the claim now refers to a “spray head” in the singular and “nozzles” in the plural it is understood for the purpose of examination, that only one spray head is required and more than one nozzle is required, but applicant should clarify what is intended by the “spray head” and “nozzles”, without adding new matter.

The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

In the amendment of  March 22, 2021, applicant argues that the use now of references to “head and torches” clarifies the claim language, and this would not be new matter, because Figure 3 shows two torches. The Examiner has reviewed these 

Claim Rejections - 35 USC § 102

The rejection of claims 1 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 4191791) is withdrawn due to the amendments of March 22, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 4191791) in view of Blackburn (US 3230341) and Etchegoyen et al (US 2014/0291885).
Claims 1, 14: Lyons provides a method for depositing a coating on a surface of a workpiece (column 1, lines 10-15, column 2, lines 30-35), where the method works with 
Additionally for claim 14, Lyons would have all the features of claim 14 as discussed for claim 1 above, and further both the spray head (such as with 48, 48’) and nozzle 47 would rotate/oscillate as part of the oscillation as shown with figure 2 and attachment to rod link 51 giving oscillation (note column 4, lines 1-25).
(A) Furthermore, as to requiring one spray head and more than one nozzle as part of the deposition torch, where the spray heads will rotate as part of the oscillation (for claim 1) and the spray head and nozzles will rotate as part of the oscillation (for claim 14, and note claim 1 would allow both to rotate was well), Lyons as discussed above would describe one spray head and one nozzle for the torch (as shown in figures 1 and 2).  However, as discussed in MPEP 2144.04(VI)(B), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here, therefore, by duplicating the parts by providing one spray head and more than one nozzle attached to the torch, where the additional nozzle would behave as the first nozzle for applying the coating, the same results of simply additional providing coating for application would be expected, and no patentable significance would be present and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the nozzle on the torch with predictably acceptable results.  As a result the features claimed would be In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
(B) As to specifically providing that the second movement of oscillation is according to a rotation axis coaxial with a linear advancement direction along which the first movement is carried out, as noted above Lyons would generally describe providing the first movement in the X drive direction and oscillatory movement transverse to this (in the Y drive direction therefore) (column 3, lines 40-65), and goes on to describe a device for such motion using a device as shown in figure 2 which uses a vertical axis for pivotable support for the torch body (column 4, lines 1-20).  However, Blackburn describes a further system for providing oscillating movement to an applicator nozzle (so applicator device) (here a welding nozzle structure), where there is provided a first linear movement governing the nozzle applicator movement along an intended path of application (that is can be considered X direction) and a second concurrent movement of oscillation according to a rotation axis coaxial with the linear advancement direction of the first movement, where there would be rotation movement of the nozzle applicator about the rotation axis by a further motor associated with the applicator, and this would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons to use a oscillating motion providing as described by Blackburn with an expectation of providing a predictably effective oscillation of the torch across the intended path, since Lyons generally describes how there can be intended path movement in the X drive direction and oscillation transverse to this path in the Y drive direction, and Blackburn teaches how a conventional such movement can be provided for an applicator using a nozzle by providing an oscillation system that provides an oscillation according to a rotation axis coaxial with a linear advancement direction along which the first movement (path direction) is carried out, with rotation of the nozzle about said rotation axis by a motor associated with the nozzle system, and thus it would be suggested to provide this system and action for the torch system of Lyons, giving a further motor associated with the torch for the oscillation as claimed.
(C) as to the deposition torch maintaining a predetermined distance from the surface of the workpiece during the first movement, it is indicated in Lyons to provide the torch at substantially uniform spacing from the surface to be treated (note column 9, lines 10-20 and claim 5), where Lyons is applying metal powder to the workpiece, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Blackburn to specifically provide that the first movement is being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece as suggested by Lyons and Etchegoyen to provide a desirable accuracy of powder application, since Lyons indicates it can be desirable to have a substantially uniform distance between the oscillating torch that sprays powder and the substrate surface, Blackburn would indicate that there would be an amplitude rise of the nozzle from the rotation about the axis (figure 2) and Etchegoyen further describes how a powder spraying system with a nozzle can be conventionally provided with X, Y and Z and rotational axis displacement systems for the nozzle and substrate so that the spraying device and substrate can be positioned to keep the substrate and spraying device at a constant distance to allow for accuracy of pattern, and therefore, it would be suggested to keep a constant distance of the torch form the substrate during the linear movement, and even during oscillation allowing the substrate to maintain the same distance from the torch/nozzle, for example, and thus giving a desired uniform distance 
Claims 5, 10, 15 and 16: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation). Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing). Therefore, it would have been obvious to optimize the torch oscillation amount/amplitude for the specific coating to be applied, and such optimization would give a torch oscillation degree in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Claims 1, 5, 10 and 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 4191791) in view of Wang et al (US 6256597), Blackburn (US 3230341)  and Etchegoyen et al (US 2014/0291885).
Claims 1, 14: Lyons provides a method for depositing a coating on a surface of a workpiece (column 1, lines 10-15, column 2, lines 30-35), where the method works with 
Additionally for claim 14, Lyons would have all the features of claim 14 as discussed for claim 1 above, and further both the spray head (such as with 48, 48’) and nozzle 47 would rotate/oscillate as part of the oscillation as shown with figure 2 and attachment to rod link 51 giving oscillation (note column 4, lines 1-25).
(A) As to specifically using a robot system, Lyons describes using an automated system with X, Y, Z control as discussed above.  Wang describes how it is known to provide robot systems for robot spraying with a spray gun (torch) (column 45-65, column 2, lines 40-50, column 6, lines 35-50) where the system can be for thermal spaying in the form of plasma spraying or also other spraying systems (column 6, lines 55-65), where such systems also provide for X-Y-Z coordinates for spraying relative to the object to be sprayed, so allowing X-Y-Z position control (column 4, lines 40-50), noting how for example, with spray distance (gun to substrate distance) and spray angle control for the areas to be coated, where if the spray angle is perpendicular to the area to be coated the full amount of coating is applied, for example, where if the angle is nearly parallel to the spray very little coating provided (column 5, lines 5-20), and a desired robot motion path is determined for spraying (giving an automated control, column 6, lines 35-40, column 4, lines 40-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
 (B) Furthermore, as to requiring one spray head and more than one nozzle as part of the deposition torch, where the spray heads will rotate as part of the oscillation (for claim 1) and the spray head and nozzles will rotate as part of the oscillation (for claim 14, and note claim 1 would allow both to rotate was well), Lyons as discussed above would describe one spray head and one nozzle for the torch (as shown in figures 1 and 2).  However, as discussed in MPEP 2144.04(VI)(B), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here, therefore, by duplicating the parts by providing one spray head and more than one nozzle attached to the torch, where the additional nozzle would behave as the first nozzle for applying the coating, the same results of simply additional providing coating for application would be expected, and no patentable significance would be present and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the nozzle on the torch with predictably acceptable results.  As a result the features claimed would be provided including the rotation the spray heads and the nozzles as claimed as part of the oscillation as claimed.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The 
(C) As to specifically providing that the second movement of oscillation is according to a rotation axis coaxial with a linear advancement direction along which the first movement is carried out, as noted above Lyons would generally describe providing the first movement in the X drive direction and oscillatory movement transverse to this (in the Y drive direction therefore) (column 3, lines 40-65), and goes on to describe a device for such motion using a device as shown in figure 2 which uses a vertical axis for pivotable support for the torch body (column 4, lines 1-20).  However, Blackburn describes a further system for providing oscillating movement to an applicator nozzle (so applicator device) (here a welding nozzle structure), where there is provided a first linear movement governing the nozzle applicator movement along an intended path of application (that is can be considered X direction) and a second concurrent movement of oscillation according to a rotation axis coaxial with the linear advancement direction of the first movement, where there would be rotation movement of the nozzle applicator about the rotation axis by a further motor associated with the applicator, and this would give Y drive direction movement of the nozzle applicator in a direction transverse to the intended path (note figures 1, 2, see the arrow of oscillation just under 20, column 2, lines 25-65, note motor 40 drives oscillation and motor 48 drives the carriage in the direction of the first movement of path of application 80, column 3, lines 20-40, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Wang to use a oscillating motion providing as described by Blackburn with an expectation of providing a predictably effective oscillation of the torch across the intended path, since Lyons generally describes how there can be intended path movement in the X drive direction and oscillation transverse to this path in the Y drive direction, and Blackburn teaches how a conventional such movement can be provided for an applicator using a nozzle by providing an oscillation system that provides an oscillation according to a rotation axis coaxial with a linear advancement direction along which the first movement (path direction) is carried out, with rotation of the nozzle about said rotation axis by a motor associated with the nozzle system, and thus it would be suggested to provide this system and action for the torch system of Lyons, giving a further motor associated with the torch for the oscillation as claimed.
(D) as to the deposition torch maintaining a predetermined distance from the surface of the workpiece during the first movement, it is indicated in Lyons to provide the torch at substantially uniform spacing from the surface to be treated (note column 9, lines 10-20 and claim 5), where Lyons is applying metal powder to the workpiece, for example (column 4, lines 25-30, column 9, lines 20-25). Wang also notes gun to substrate distance and angle of spray as parameters to control as discussed in part (A) above.  Additionally, Etchegoyen describes applying a powder material on a surface by spraying (0039), where it is noted that the spraying system used can be provided with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Wang and Blackburn to specifically provide that the first movement is being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece as suggested by Lyons and Etchegoyen to provide a desirable accuracy of powder application, since Lyons indicates it can be desirable to have a substantially uniform distance between the oscillating torch that sprays powder and the substrate surface, Wang also notes gun to substrate distance and angle of spray as parameters to control, Blackburn would indicate that there would be an amplitude rise of the nozzle from the rotation about the axis (figure 2) and Etchegoyen further describes how a powder spraying system with a nozzle can be conventionally provided with X, Y and Z and rotational axis displacement systems for the nozzle and substrate so that the spraying device and substrate can be positioned to keep the substrate and spraying device at a constant distance to allow for accuracy of pattern, and therefore, it would be suggested to keep a constant distance of the torch form the substrate during the linear movement, and even during oscillation allowing the substrate to maintain the same distance from the torch/nozzle, for example, and thus giving a desired uniform distance described by Lyons, by further movement of the substrate for example, to 
Claims 5, 10, 15 and 16: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation).  Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing).  Therefore, it would have been obvious to optimize the torch oscillation amount/amplitude for the specific coating to be applied, and such optimization would give a torch oscillation degree in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over EITHER Lyons in view of Blackburn and Etchegoyen as applied to claims 1, 5, 10 and  as applied to claims 1, 5, 10 and 14-16 above, and further in view of Kleba et al (US 2006/0127589).
Claim 11: As to oscillating only the nozzles in the torch, as discussed for claim 1 above, EITHER Lyons in view of Blackburn and Etchegoyen  OR Lyons in view of Wang, Blackburn and Etchegoyen would provide all the features of claim 11 except that Lyons would indicate that the torch head with nozzle (or nozzles as discussed in the rejection of claim 1 above) can be oscillated rather than oscillating only the nozzles.  However, Kleba describes providing a coating with an oscillating spray jet from a spray nozzle ([0019]-[0020]), where an automatic spray applicator unit system is provided ([0047], figure 3), where Kleba describes how for such systems the spray jet can be oscillated by oscillating only the spray nozzle or oscillating the entire spray mixing head ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EITHER Lyons in view of Blackburn and Etchegoyen  OR Lyons in view of Wang, Blackburn and Etchegoyen to oscillate only the nozzles of the torch as suggested by Kleba to provide desirable oscillation features as described by Lyons with an expectation of predictably acceptable oscillation, since EITHER Lyons in view of Blackburn and Etchegoyen  OR Lyons in view of Wang, Blackburn and Etchegoyen indicates oscillating a torch head with nozzles, and Kleba indicates that when providing a spray jet oscillation for coating, either a spray head or simply a spray nozzle of the head can be oscillated. Furthermore, if multiple nozzles to be used, this would be a matter of duplication of parts, with more nozzles duplicating the application of coating, allowing more coating applied as discussed with regard for claims 1, 14 above. Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 
Claims 12-13: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation).  Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing). Therefore, it would have been obvious to optimize the torch oscillation amount/amplitude for the specific coating to be applied, and such optimization would give a torch oscillation degree in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). When rotating only the nozzles the oscillation would be provided using the nozzle movement, giving the same angle range.  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered. 
(A) Note the adjustment to the rejections, with the new references to Blackburn and  Etchegoyen.

The Examiner has reviewed these arguments, however, the rejection above are maintained.  Initially, at column 3, lines 40-65, it is described in Lyons, for example, to have a first slow feed motion governing torch progress along an intended path described as a  first X drive rate (so linear X axis motion, for example) and relatively fast second component of oscillatory motion generally transverse to the intended path and described as a second Y drive oscillation at short amplitude, thus indicating to have the oscillation in the Y direction (transverse to X direction).  The device in figure 1, 2 would also intend to oscillate transverse to the intended path.   Blackburn has been further provided as to specifically suggest an oscillating providing device for an applicator using a nozzle that would provide such X direction movement, and Y direction oscillation with the rotation about the axis coaxial with the X direction movement and using an associated motor specifically for the oscillation. Furthermore, Lyons would like the oscillating torch to be at substantially uniform spacing from the surface of the substrate (note claim 9, lines 10-20, claim 9).  Etchegoyen is provided as to the suggestion to specifically provide that the substrate as well as the spray device can be adjusted in position to have the distance between the substrate and the spray device maintained constant.  Therefore, the above rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718